Citation Nr: 9908193	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  90-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bursitis of the knees.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.
 
3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.
 
4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritation of the eyes.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.
 
In June 1991, the Board of Veterans' Appeals (the Board) 
found, in pertinent part, that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for degenerative arthritis of multiple joints, a 
gastrointestinal disorder, bursitis of the knees and 
irritation of the eyes.  The veteran appealed, and the United 
States Court of Veterans Appeals (the Court) vacated the 
Board's decision and remanded the case with instructions.  
[redacted].

Following additional actions  the Board in October 1996 again 
found that new and material evidence had not been submitted 
with respect to the aforementioned issues, and the claims 
were denied.  The veteran appealed, and in light of the 
Federal Circuit's September 1998 decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court vacated the Board's 
decision as to the claims at issue.  [redacted].  The Court did not 
address the Board's decision to grant service connection for 
a bilateral hearing loss and residuals of a right elbow 
injury, to include right ulnar neuropathy.


REMAND

In September 1998, the United States Court of Appeals for the 
Federal Circuit overruled the interpretation issued by the 
United States Court of Veterans Appeals in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and directed that the 
question whether new and material evidence had been submitted 
must be reviewed under the provisions of 38 C.F.R. § 3.156 
(1998).  Hodge.  Accordingly, as this review has yet to be 
conducted by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, further development is 
required in light of the Court's decision in Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

While the Court did not specifically find in favor of the 
appellant, the Board notes that on appeal the Secretary of 
Veterans Affairs presented argument suggesting that the 
claims of entitlement to service connection for multiple 
joint arthritis and a gastrointestinal disorder should be 
reopened.  The Board is not bound by this argument because it 
was not adopted by the Court in its final decision.  Still, 
in view of this argument, the Board concludes that additional 
development in the form of VA examinations is in order.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The purpose 
of this study is to determine the 
etiology of any multiple joint arthritis 
which may be present.  The attention of 
the examiner is directed to the footnote 
below.   Following the examination of the 
veteran, and a complete review of the 
claims folder the examiner must offer an 
opinion whether it is at least as likely 
as not that multiple joint arthritis is 
related to the appellant's active duty 
service to include his service in combat.  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must be in writing.

2.  The veteran should be scheduled for a 
VA examination by a gastroenterologist.  
The purpose of this study is to determine 
the etiology of any gastrointestinal 
disorder which may be present.  The 
attention of the examiner is directed to 
the footnote below.   Following the 
examination of the veteran, and a 
complete review of the claims folder the 
examiner must offer an opinion whether it 
is at least as likely as not that a 
gastrointestinal disorder, other than a 
hiatal hernia, is related to the 
appellant's active duty service.  The 
examiner must further offer an opinion 
whether it is at least as likely as not 
that any gastrointestinal disorder is 
caused or aggravated by a service 
connected disability.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
be in writing.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  As to each issue presented the RO 
should review whether the veteran has 
submitted evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

5.  The veteran and his representative 
are hereby informed that they have the 
right to present any additional evidence 
or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. 
Brown, 8 Vet. App. 398 (1995).

If the after completion of the above development the claims 
remain denied, the RO should provide the veteran and his 
representative with a SSOC covering all applicable laws, 
regulations and rating criteria.  They should be afforded a 
reasonable amount of time to respond thereto.  Then, the 
entire claims file should be returned to the Board, if in 
order.  No action is required of the veteran unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
